Name: Commission Regulation (EC) No 1340/95 of 13 June 1995 amending Regulation (EC) No 3263/94 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1995 fishing year
 Type: Regulation
 Subject Matter: trade policy;  prices;  fisheries
 Date Published: nan

 14. 6. 95No L 129/12 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1340/95 of 13 June 1995 amending Regulation (EC) No 3263/94 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1995 fishing year (Text with EEA relevance) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products and aquaculture ('), as last amended by Regulation (EC) No 331 8/94 (2), and in par ­ ticular Article 12 (6) thereof, Whereas Commission Regulation (EC) No 3263/94 (3) fixes the standard values of fishery products withdrawn from the market during the 1995 fishing year ; Whereas, as a result of the accession of new Member States, the deep-water prawn has been added to the list of species eligible for the intervention mechanisms under the common market organization ; Whereas the standard value of that species should be fixed for the disposal options laid down in Commission Regulation (EEC) No 1501 /83 (4) ; whereas, as a result, the Annex to Regulation (EC) No 3263/94 should be amended ; HAS ADOPTED THIS REGULATION : Article 1 The heading to point 1 (b) of the Annex to Regulation (EC) No 3263/94 is hereby amended as follows : 'for shrimps of the species Crangon crangon and deep-water prawns of the species Pandalus borealis : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 350 , 31 . 12. 1994, p. 15 . 3 OJ No L 339, 29. 12. 1994, p. 27. o OJ No L 152, 10. 6. 1983, p. 22.